Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments filed on 08/10/2022 have been entered. Claims 1-2, 4-5, 8-9, 11-12, 14-16, and 18-24 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-2, 5, 8-9, 12, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Caccin, in view of Bai, and further in view of Pylvaenaeinen et al., US 20160217611 A1, herein referred to as Pylvaenaeinen.

	Regarding claim 1, Caccin discloses detecting a pavement marking around an autonomous vehicle (Paragraph 0070), comparing the detected pavement marking with a pavement marking present in a semantic data map (Paragraphs 0040 and 0045), determining whether a change has occurred between the detected pavement marking and the pavement marking present in the semantic data map (Paragraphs 0039, 0040, and 0045), updating the semantic data map based on the determining of whether the change has occurred between the detected pavement marking and the pavement marking present in the semantic data map (Paragraphs 0039, 0040, 0045), generating geospatial tiles around the autonomous vehicle (Paragraph 0050), designating each geospatial tile that is associated with the detected pavement marking (Paragraph 0049), and the geospatial tile is a colorized tile (Fig. 6, Paragraphs 0063 and 0064), but fails to but fails to explicitly disclose using the LIDAR to map the road markings, and creating geospatial tiles that are colorized based on LiDAR point cloud data changes.
However, Bai discloses using LIDAR to generate point cloud data associated with the surrounding environment, which includes lane markings (Col. 14 lines 49-54, Col. 13 lines 64-67). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Caccin to use the LIDAR to detect the lane markings. The motivation to do this would be to accurately detect the lane markings. Since lane markings are made of a different material than the roads they are painted on, the markings could provide a distinct point cloud signature compared to the road. Also, road markings have reflective properties to ensure driving during night is possible. This property could also be utilized for LIDAR capabilities since the resulting point cloud will have a much higher intensity near the lane markings.
Additionally, Pylvaenaeinen discloses creating LiDAR tiles with color and depth (Paragraph 0026). It would have been obvious to one skilled in the art to modify the prior art combination to include creating colorized LiDAR tiles with depth information for lanes around a vehicle. The motivation to do so would be to further characterize the lanes around the vehicle. By including depth and color information in the tiles, one could determine how much the lane markings change relative to the road surface. For instance, one part of a lane marking may be more raised than another, which could indicate uneven wear of the markings or if the markings were not applied correctly.

	Regarding claim 2, Caccin in view of Bai, and further in view of Pylvaenaeinen discloses all the limitations of claim 1. Caccin further discloses the pavement marking being a lane line or a crosswalk (Fig. 4B, Paragraph 0070).
	Regarding claim 5, Caccin in view of Bai, and further in view of Pylvaenaeinen discloses all the limitations of claim 1. Caccin further discloses providing the updated semantic data map to an autonomous vehicle fleet (Fig. 3, Paragraph 0038).

	Regarding claims 8 and 15, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

Regarding claims 9 and 16, the claim limitations are similar to those in claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claims 12 and 19, the claim limitations are similar to those in claim 5 and are rejected using the same rationale as seen above in claim 5.

Regarding claims 14 and 20, the claim limitations are similar to a portion of those in claim 1 and are rejected using the same rationale as seen above in claim 1.

5.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being obvious over Caccin, in view of Bai, further in view of Pylvaenaeinen, and even further in view of Phuyal.

	Regarding claim 4, Caccin in view of Bai, and further in view of Pylvaenaeinen discloses all the limitations of claim 1. Caccin further discloses determining whether a change has occurred in a detected pavement marking compared to a stored pavement marking in a map (Paragraphs 0039 and 0040), but fails to explicitly disclose this change being a percentage change. However, Phuyal discloses a road grade change as a percentage change (Col. 3 lines 63-66). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Caccin to express the change in road marking data as a percentage change. The motivation to do this would be to use a well-known way of expressing change.

	Regarding claims 11 and 18, the claim limitations are similar to those in claim 4 and are rejected using the same rationale as seen above in claim 4.

Allowable Subject Matter
6.	Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Examiner notes that Applicant should amend claim 1 in a similar manner to ensure the method claims are allowable as well.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        


          /JEFF A BURKE/          Supervisory Patent Examiner, Art Unit 3664